UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE TERRANCE BATTS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cr-00120-F-1)


Submitted:   October 14, 2010             Decided:   October 27, 2010


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

             Willie    Batts         appeals       his    conviction         and   120-month

sentence for possession of a firearm after having been convicted

of a felony, in violation of 18 U.S.C. §§ 922(g)(1), 924 (2006).

We affirm.

             Batts challenges two rulings of the district court.

Specifically, he contends the court improperly limited the scope

of cross-examination of a witness and improperly limited closing

argument.

             A district court’s determination as to the scope of

cross-examination         is    reviewed       for       abuse   of    discretion.        See

United States v. Scheetz, 293 F.3d 175, 184 (4th Cir. 2002).                                A

district court has “wide latitude . . . to impose reasonable

limits on . . . cross-examination based on concerns about, among

other things, harassment, prejudice, confusion of the issues,

the witness’ safety, or interrogation that is repetitive or only

marginally relevant.”            United States v. Smith, 441 F.3d 254, 266

(4th Cir. 2006) (quoting Delaware v. Van Arsdall, 475 U.S. 673,

679 (1987)).

             After    reviewing         the    record,       we       conclude     that   the

district     court    did      not   abuse     its       discretion     in    limiting    the

scope of cross-examination.                Batts’s attorney sought to elicit

testimony     from    a     police       detective         regarding      the      motivation

behind   a    recently         enacted     North         Carolina      statute      requiring

                                               2
police     interviews          with    homicide    suspects     to     be     recorded

electronically.          The question was not relevant to Batts’s case

and any answer would have been utterly speculative.                          Moreover,

the district court allowed Batts’s counsel to argue (and she did

in fact argue) that the jury did not have to accord the same

weight to the written statement prepared by a police detective

to   memorialize        Batts’s       confession   as   it    would    give    to   an

electronic recording of Batts’s confession.                        We conclude the

district court did not abuse its discretion.

            “The district court is afforded broad discretion in

controlling closing arguments and is only to be reversed when

there is a clear abuse of its discretion.                     ‘A reversal may be

required     where       counsel       is    restricted      within    unreasonable

bounds.’”      See United States v. Wills, 346 F.3d 476, 491-92

(4th Cir. 2003) (citing United States v. Rhynes, 196 F.3d 207,

236 (4th Cir. 1999)).            Here too, we find no abuse of discretion.

Batts’s attorney sought to argue that the state’s decision not

to charge Batts was relevant to explain why he may have made a

false confession.             However, because there was no evidence that

police told Batts he would not be charged, there is no logical

link     between        the    state’s       charging   decision       and     Batts’s

expectations       at    the    time    he    confessed.      We     find    that   the

district court could properly conclude that such an argument



                                             3
would have been irrelevant or confusing to the jury, and did not

abuse its discretion by excluding it. *

          Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
       In any event, in light of the overwhelming evidence
supporting the jury’s verdict, we would readily conclude that
any error by the district court in either of its challenged
rulings was harmless.



                                 4